Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 1 of 7 PageID# 163



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

ANTHONY POULIOS,

                      Petitioner,
v.                                                    CRIMINAL ACTION NO. 2:09-cr-109


UNITED STATES OF AMERICA,

                      Respondent.


                          MEMORANDUM OPINION AND ORDER

       Before the Court is Anthony Poulios’s (“Petitioner”) Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 22. For the following

reasons, Petitioner’s Motion is GRANTED. Petitioner’s sentence is reduced to time served.

Accordingly, Accordingly, the Bureau of Prisons is DIRECTED to release Petitioner from

custody within ten (10) days of the issuance of this Order.

                       I. FACTUAL AND PROCEDURAL HISTORY

       On January 31, 2001, Petitioner was sentenced to 90 months in prison and 3 years of

supervised release for two counts of bank robbery. ECF No. 4. Petitioner’s supervision began on

December 31, 2007. Id. On June 19, 2009, Petitioner robbed a bank in Virginia Beach, Virginia.

Id. He was convicted in state court and served over 10 years in state prison. ECF No. 6. Petitioner

was also convicted of credit card fraud and credit card theft and sentenced to a concurrent term in

state prison. ECF No. 7. On January 13, 2019, the Court held a hearing on the Petitioner’s

violations of supervised release. ECF No. 18. Petitioner was found guilty of violating his

supervised release and the Court sentenced him to a term of 24 months imprisonment. ECF No.

20.

                                                 1
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 2 of 7 PageID# 164



       On April 3, 2020, Petitioner filed his Emergency Motion for Compassionate Release. ECF

No. 22. On April 8, 2020, the Government responded in opposition. ECF No. 23. On April 13,

2020, Petitioner replied to the Government’s response. ECF No. 24. On April 14, 2020, Petitioner

filed a Supplemental Memorandum on his Emergency Motion for Compassionate Release. ECF

No. 25. As such, this matter is ripe for disposition.

                                     II. LEGAL STANDARD

A. The Exhaustion Requirement

       A petitioner may bring a motion to modify his or her sentence “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). Accordingly, A

petitioner seeking compassionate release is generally required exhaust his or her administrative

remedies prior to bringing a motion before the district court. Id. However, the exhaustion

requirement may be waived under the following circumstances: (1) the relief sought would be

futile upon exhaustion; (2) exhaustion via the agency review process would result in inadequate

relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing Washington v. Barr,

925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

health consequences for petitioners vulnerable to infection, implicates all three exceptions

justifying the waiver of the exhaustion requirement. Miller v. United States, 2020 WL 1814084, at

*2 (E.D. Mich. Apr. 9, 2020); Zukerman, 2020 WL 1659880, at *3; United States v. Perez, 2020

WL 1456422, at *3–4 (S.D.N.Y. Apr. 1, 2020); United States v. Gonzalez, 2020 WL 1536155, at

*2 (E.D. Wash. Mar. 31, 2020).



                                                  2
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 3 of 7 PageID# 165



B. The Compassionate Release Standard

       As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).

“Extraordinary and compelling reasons” has been defined by the United States Sentencing

Commission (“Sentencing Commission”) in U.S.S.G. § 1B1.13, Application Note 1. The

Sentencing Commission has provided that a sentence may be modified due to the petitioner’s

medical condition, age, or family circumstances and further defined the limits under which a

sentence reduction may be given under those justifications. U.S.S.G. § 1B1.13, n. 1 (A)–(C). The

Sentencing Commission has also provided a “catch-all provision” that allows for a sentence

modification upon a showing of “extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” Id. at n. 1 (D); see also

United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[T]he Commission’s

existing policy statement provides helpful guidance on the factors that support compassionate

release, although it is not ultimately conclusive”); United States v. Lisi, 2020 WL 881994, at *3

(S.D.N.Y. Feb. 24, 2020) (“[T]he Court may independently evaluate whether [petitioner] has

raised an extraordinary and compelling reason for compassionate release ... [but § 1B1.13’s policy

statement] remain[s] as helpful guidance to courts....”). However, a petitioner’s rehabilitation

standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.

§ 994(t). In sum, the Court may consider a combination of factors, including but not limited to

those listed in Application Note 1, in evaluating a petitioner’s request for a sentence modification

under the “catch-all provision.”




                                                 3
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 4 of 7 PageID# 166



                                            III. DISCUSSION

A. Waiver of the Exhaustion Requirement

        The Government argues that Petitioner’s Emergency Motion should be subjected to the

exhaustion requirement for the following reasons: (1) provisions of the Coronavirus Aid, Relief,

and Economic Security Act (“CARES Act”) allowing the Bureau of Prisons (“BOP”) to expand

the availability of home confinement inform the relevant legal framework; and (2) the exhaustion

requirement of 18 U.S.C. § 3582(c)(1)(A), as amended by the FIRST STEP Act, may never be

waived. The Government’s contentions are plainly without merit.

        As an initial matter, the administrative allowances expanding the availability of home

confinement provided to the BOP by the CARES Act do not limit or supersede the discretion

afforded to the Court pursuant to the amended version of § 3582(c)(1)(A). Under the FIRST STEP

Act, it is for district courts to determine whether there are grounds for compassionate release, not

the BOP. United States v. Maumau, 2020 WL 806121, at *4 (D. Utah Feb. 18, 2020); see also id.

at *4, fn. 5 (“the courts have never been a rubber stamp for compassionate release decisions made

by the Bureau of Prisons”). The main purpose of the both the procedural modification allowing a

petitioner to request relief from the district court and the BOP’s expanded ability to use home

confinement is to expand the use of non-carceral measures when mandated by health concerns. 1

        Moreover, the Court’s compassionate release discretion pursuant to § 3582(c)(1)(A) is not

limited to home confinement. 18 U.S.C. § 3582(c)(1)(A) (“the court…may reduce the term of

imprisonment”); see e.g. Perez, 2020 WL 1546422, at *4; United States v. Campagna, 2020 WL



1
 See e.g. United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020) citing FIRST STEP Act, Pub.
L. No. 115-391, 132 Stat. 5194 (2018) (“The provision allowing defendants to bring motions under § 3582(c) was
added by the FIRST STEP Act in order to increase the use and transparency of compassionate release”); Update on
COVID-19        and     Home      Confinement,    FED.     BUREAU      OF     PRISONS       (Apr.   5,   2020)
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp (describing the BOP’s expanded
authority to place inmates on home confinement during the COVID-19 pandemic).

                                                      4
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 5 of 7 PageID# 167



1489829, at *3 (S.D.N.Y. Mar. 27, 2020) (granting applications for sentence reductions pursuant

to § 3582 to time served in light of the COVID-19 pandemic). Therefore, discretion afforded to

the Court pursuant to § 3582(c)(1)(A) is broader than the emergency administrative allowances

granted to the BOP under the CARES Act. Further, the Court’s FIRST STEP Act discretion is not

limited or superseded by the CARES Act. As a practical matter, when the Court is able to resolve

meritorious petitions for compassionate release in the midst of the COVID-19 pandemic pursuant

to its authority under § 3582 prior to BOP action, the Court will do so without hesitation. See

United States v. Rodriguez, 2020 WL 1627331, at *7 (E.D. Pa Apr. 1, 2020) (“BOP’s

‘compassionate release program had been poorly managed and implemented inconsistently, ...

resulting in eligible inmates ... not being considered for release, and terminally ill inmates dying

before their requests were decided.’”).

       As stated previously, the exhaustion requirement may be waived due to futility, inadequate

relief, or undue prejudice. See supra Part II.A; see also Bowen v. City of New York, 476 U.S. 467,

483 (1986) (holding that irreparable injury justifying the waiver of exhaustion requirements named

in statute exists where “the ordeal of having to go through the administrative process may trigger

a severe medical setback”). In this case, preservation of the exhaustion requirement could subject

Petitioner to severe illness and death if he contracts COVID-19 because of his underlying health

conditions. Petitioner is 65 years old and suffers from chronic liver disease, in addition to his

history of severe cardiac issues. ECF No. 22 at 2. He is incarcerated at FCI Beckley, a prison

environment that is not conducive to self-isolation. Id. Therefore, Petitioner has shown that waiver

of the exhaustion requirements is justified. See Zukerman, 2020 WL 1659880, at *4 ([petitioner’s]

advanced age and compromised health, combined with the high risk of contracting COVID-19 [in

federal prison] justify waiver of the exhaustion requirement.”).



                                                 5
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 6 of 7 PageID# 168



B. The Merits of the Petition for Compassionate Release

       The Court also finds that Petitioner has set forth extraordinary and compelling reasons to

modify his sentence because of the great risk that COVID-19 poses to a person of his age with

underlying health conditions. In the midst of the COVID-19 pandemic, federal courts around the

country have found that compassionate release is justified under such circumstances. Zukerman,

2020 WL 1659880, at *4 citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020

WL 1613943, *4 (D. Conn. Apr. 2, 2020); Rodriguez, 2020 WL 1627331, at *7; United States v.

Jepsen, 2020 WL 1640232, at *5 (D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3;

United States v. Muniz, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020); Campagna, 2020 WL

1489829, at *3. Like the petitioners in the aforementioned cases, Petitioner suffers from serious

health conditions that would render him virtually defenseless if he were to become infected with

COVID-19. See ECF No. 22 at 2 (documenting Petitioner’s 2010 heart attack and subsequent

surgery, a second heart surgery in 2019, and liver cirrhosis). Accordingly, Court is persuaded that

the circumstances set forth by Petitioner constitute sufficient grounds for a sentence modification.

See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020 WL 1627331 at * 12 (“the Court

did not intend for that sentence to include incurring a great and unforeseen risk of severe illness or

death brought on by a global pandemic”).

       In its opposition to Petitioner’s Emergency Motion, the Government contends that

Petitioner “remains a significant risk to the community based upon the count of conviction and the

specific underlying facts and circumstances of his case.” ECF No. 23 at 17. The Court disagrees.

In reevaluating the § 3553(a) factors, the Court notes that Petitioner is now 65 years old with

multiple life-threatening physical ailments. He has spent the past decade in state prison for the

same crimes for which he is presently serving time in federal prison, based on the associated



                                                  6
Case 2:09-cr-00109-RAJ-TEM Document 26 Filed 04/21/20 Page 7 of 7 PageID# 169



violations of his federal supervised release. While Petitioner’s conduct and criminal history have

not changed, he is now an older man weakened by multiple chronic conditions and under threat

from a virus that may be fatal if he contracts it. He is unlikely to present a threat to the public based

on his weakened condition and advancing age. Additionally, deterrence and punishment have been

provided, as Petitioner has served nearly 11 years for the conduct for which he is now incarcerated.

Finally, Petitioner has reliable family support to return to upon his release from prison. ECF No.

21 at 13–14. Therefore, the Court finds that an application of the § 3553(a) factors to Petitioner

favors the grant of compassionate release.

                                         IV. CONCLUSION

        For the foregoing reasons, Petitioner’s Motion is GRANTED. Petitioner’s sentence is

reduced to time served. Accordingly, the Bureau of Prisons is DIRECTED to release Petitioner

from custody within ten (10) days of the issuance of this Order.

        The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

Attorney, the United States Probation Office, the Federal Bureau of Prisons, and the United States

Marshals Service.



IT IS SO ORDERED.

Norfolk, Virginia
April 20, 2020
                                                             ________________________________
                                                             UNITED STATES DISTRICT JUDGE




                                                   7
